ICJ_169_ChagosArchipelago_UNGA_NA_2017-07-14_ORD_01_NA_00_EN.txt.          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


 EFFETS JURIDIQUES DE LA SÉPARATION
      DE L’ARCHIPEL DES CHAGOS
          DE MAURICE EN 1965
       (REQUÊTE POUR AVIS CONSULTATIF)


        ORDONNANCE DU 14 JUILLET 2017




                2017
         INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


LEGAL CONSEQUENCES OF THE SEPARATION
     OF THE CHAGOS ARCHIPELAGO
        FROM MAURITIUS IN 1965
       (REQUEST FOR ADVISORY OPINION)


            ORDER OF 14 JULY 2017

                                             Mode officiel de citation :
                      Effets juridiques de la séparation de l’archipel des Chagos de Maurice
                       en 1965, ordonnance du 14 juillet 2017, C.I.J. Recueil 2017, p. 282




                                                Official citation :
                      Legal Consequences of the Separation of the Chagos Archipelago from
                      Mauritius in 1965, Order of 14 July 2017, I.C.J. Reports 2017, p. 282




                                                                                1125
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157323-7




2 CIJ1125.indb 2                                                                               13/03/18 12:47

                               14 JUILLET 2017

                               ORDONNANCE




 EFFETS JURIDIQUES DE LA SÉPARATION
      DE L’ARCHIPEL DES CHAGOS
          DE MAURICE EN 1965
   (REQUÊTE POUR AVIS CONSULTATIF)




LEGAL CONSEQUENCES OF THE SEPARATION
     OF THE CHAGOS ARCHIPELAGO
        FROM MAURITIUS IN 1965
   (REQUEST FOR ADVISORY OPINION)




                                14 JULY 2017

                                     ORDER

                                                                         282




              INTERNATIONAL COURT OF JUSTICE

                               YEAR 2017                                           2017
                                                                                  14 July
                                                                                General List
                               14 July 2017                                      No. 169


LEGAL CONSEQUENCES OF THE SEPARATION
     OF THE CHAGOS ARCHIPELAGO
        FROM MAURITIUS IN 1965
               (REQUEST FOR ADVISORY OPINION)




                                 ORDER


Present: President Abraham; Vice-President Yusuf; Judges Owada,
         Tomka, Bennouna, Cançado Trindade, Xue, Donoghue,
         Gaja, Sebutinde, Robinson, Gevorgian; Registrar Couvreur.



  The International Court of Justice,
  Composed as above,
  After deliberation,
  Having regard to Articles 48, 65 and 66 of the Statute of the Court and
to Articles 104 and 105 of the Rules of Court,
  Makes the following Order:
  Whereas on 22 June 2017 the United Nations General Assembly
adopted, at the 88th meeting of its Seventy-First Session, resolution 71/292,
by which it decided, pursuant to Article 65 of the Statute of the Court, to
request the International Court of Justice to render an advisory opinion
on the following questions:
(a) “Was the process of decolonization of Mauritius lawfully completed
    when Mauritius was granted independence in 1968, following the sep-
    aration of the Chagos Archipelago from Mauritius and having regard

                                                                           4

              separation of the chagos (order 14 VII 17)                283

    to international law, including obligations reﬂected in General Assem-
    bly resolutions 1514 (XV) of 14 December 1960, 2066 (XX) of
    16 December 1965, 2232 (XXI) of 20 December 1966 and 2357 (XXII)
    of 19 December 1967?”;
(b) “What are the consequences under international law, including obli-
    gations reﬂected in the above-mentioned resolutions, arising from the
    continued administration by the United Kingdom of Great Britain
    and Northern Ireland of the Chagos Archipelago, including with
    respect to the inability of Mauritius to implement a programme for
    the resettlement on the Chagos Archipelago of its nationals, in par-
    ticular those of Chagossian origin?”;
  Whereas certiﬁed true copies of the English and French texts of that
resolution were transmitted to the Court under cover of a letter from the
Secretary-General of the United Nations dated 23 June 2017 and received
on 28 June 2017;
  Whereas the Secretary-General indicated in his letter that, pursuant to
Article 65, paragraph 2, of the Statute, all documents likely to throw light
upon the question would be transmitted to the Court as soon as possible;
  Whereas, by letters dated 28 June 2017, the Registrar gave notice of the
request for an advisory opinion to all States entitled to appear before the
Court, pursuant to Article 66, paragraph 1, of the Statute,
   1. Decides that the United Nations and its Member States, which are
likely to be able to furnish information on the question submitted to the
Court for an advisory opinion, may do so within the time-limits ﬁxed in
this Order;
   2. Fixes 30 January 2018 as the time-limit within which written state-
ments on the question may be presented to the Court, in accordance with
Article 66, paragraph 2, of the Statute;
   3. Fixes 16 April 2018 as the time-limit within which States and orga-
nizations having presented written statements may submit written com-
ments on the other written statements, in accordance with Article 66,
paragraph 4, of the Statute; and

  Reserves the subsequent procedure for further decision.

  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fourteenth day of July, two thousand
and seventeen.

                                           (Signed) Ronny Abraham,
                                                       President.
                                          (Signed) Philippe Couvreur,
                                                        Registrar.


                                                                          5

